Weaver, J.
(dissenting). — Taxation of national banks and of shares of stock issued by such associations has been a prolific source of litigation, and the questions relating thereto upon which the courts have been called to pass are quite numerous. ' To avoid confusion and to keep this discussion within proper limits, it is well to restate the particular proposition brought to our attention by the appeal now before us.
Reduced to brief terms the plaintiffs allegation is that under our Iowa statute shares of stock in state, savings, and private banks are not taxable, and that because of this' fact taxation of shares of stock in national banks is an unlawful discrimination against the latter, rendering the tax now in controversy wholly void and uncollectible. The majority opinion, after conceding that if shares of stock in state and savings banks can not be taxed, then the taxation of shares of stock in national banks is a discrimination against the latter, within the prohibition of section 5219 of the Revised Statutes of the United States, adds: “The vital'question, then, is whether under our statutes shares of stock in state and savings banks are taxable.” Keeping our attention upon the issue of law thus defined, I think it quite demonstrable that shares of stock in state and savings banks are taxable under our statutes, and this proposition I desire to present as briefly as is consistent with clearness of statement.
The Iowa statute bearing upon this subject of taxation is contained in chapter 1, title f, of the Code and its amend*103ments. Section 1304 specifies with much particularity what items and descriptions of property are to he held exempt from taxation. Without here enumerating them, it is sufficient, to say that in this list of exemptions there is not to he found any direct or indirect reference to hank stock or corporation stocks of any kind. Section 1307 gives boards of supervisors power to remit taxes by way of favor or charity to persons suffering loss by fire or other unavoidable casualty. Section 1308 provides in express words as follows: “All other property, real or personal, is subject to taxation in the manner prescribed and this section is also intended to embrace . . . money whether in possession or on deposit; and credits; . . . property, situated in this state belonging to any bank or company incorporated or otherwise, whether incorporated in this or any other states; corporation stocks not otherwise assessed or excepted. . . . ” Section 1310. “Moneys, credits and corporation shares or stocks except as otherwise provided . . . and corporation shares or stocks not otherwise taxed in kind shall he assessed as provided in this chapter.” Section 1313: “. . . Corporate shares of stocks not otherwise assessed shall he listed and assessed where the owner lives except as otherwise provided. . . . ” Section 1321 provides the manner of assessing private and unincorporated banks. Section 1322, so far as the same is here material, is as follows: “Shares of stock of national banks shall be assessed to the individual stockholders at the place where the bank is located. Shares of stock'of .state and savings banks and loan and trust companies shall be assessed to such banks and" loán and trust companies and-not to the individual stockholders.” The remainder of the section directs the method by which the assessor shall arrive at the value ©f bank shares, which method is applicable to all banking corporations both national and state. Section 1323: “The shares of stock of any corporation organized under the laws of this state except those not *104organized for pecuniary profit and except corporations otherwise provided for in this act shall be assessed to the owners thereof at the place where its principal business is transacted.” Section 1325 makes it the duty of the corporation to pay the taxes levied upon the shares owned by their stockholders, and for the protection of the corporation against loss on account of such payment gives it a lien upon such shares and the dividends accruing thereon. Section 1319 exempts shares in organizations not intended for pecuniary profit and shares in domestic manufacturing corporations, where the property of the corporation is assessed and taxed in kind. By section 1305 all property subject to taxation is required to be assessed at its actual value.
The foregoing provisions embody every statutory requirement and direction bearing upon the inquiry whether shares of state and savings banks are taxable in this state. Nowhere in this statute can there be found the slightest suggestion of a legislative purpose to take corporate shares of banks of any kind from the list of taxable property. On the contrary, the frequent repetitions and the varying forms adopted to express substantially the same idea evidence an anxious care on the part of the framers of the statute to leave no loophole anywhere by which this form of wealth can escape assessment and taxation. To express that thought, the resources of verbal ingenuity seem to have been exhausted. The broad declaration in section 1308 that “all other property” is subject to taxation is certainly sweeping enough to include corporate shares of any kind, but to avoid any quibble over the generality of this phrase the Legislature proceeds at once, in the same connection and same section, to declare in specific terms that ■ this is “intended to embrace corporation shares or stoclcs not 'otherwise assessed or exempted.” As we have already seen, section 1310 repeats the declaration that corporation shares or stocks not otherwise provided for *105or .taxed in kind "shall be assessed ” and still again, in section 1313, all “corporate shares or stocks” not otherwise assessed, are made assessable at the place where the owner lives, while by section 1323 “shares of stock of any corporation organized under the laws of this state” are made assessable at the corporation’s principal place of business. Section 1322, as hereinbefore quoted, makes no attempt to exempt shares of banks from taxation, but assuming their taxable character undertakes to prescribe the manner of their assessment, and directs the listing of the shares of national banks to the individual shareholders and shares of state and savings banks to said corporations. It will readily be seen from this review of the statute that shares of stocks in state and savings banks are in common with all other stocks taxable under Code, sections 1308, 1310, 1313, and 1323, or some one of them, unless they fall within the exceptions to these provisions, because “otherwise provided for” in section 1322. Now the point made in the majority opinion and in Home Savings Bank v. Des Moines, 205 U. S. 503 (27 Sup. Ct. 571, 51 L. Ed. 901), on which reliance is placed, is that section 1322 makes no provision at all for the taxation of shares of stock in state and savings banks, but that the effect of this particular provision is to assess and tax not the shares of stock, but the bank capital which is, of course, a very different thing. Assume for the time being the unimpeachable correctness of this interpretation of section 1322 and that it does not provide for the assessment of shares of stock in state and savings banks, and the net result is that such shares are left to be assessed and taxed under the other sections referred to, which specifically require the assessment and taxation of all corporate shares not “otherwise excepted” or provided for. If this be right, then the whole foundation of the appellant’s argument ■and of the majority opinion is removed.
.Thus far I have, for the sake of the argument, as*106smned the correctness of the interpretation by which Code, section 1322, is made to provide for taxation of the capital of state and savings banks, and not for taxation of shares of stock held therein. Determination of the truth of that proposition is not essential to the point of this dissent. I may say, however, in passing that Code, section 1322, is but one part of a somewhat elaborate scheme of taxation for state and local purposes. The subject is within the unquestionable jurisdiction of state legislation. The proper interpretation of such legislation is no less clearly a matter upon which the courts of the state may speak with authority. If, then, there might otherwise be doubt- whether the taxation provided for in said section is intended to be levied upon shares of stock or upon corporate capital, and this court has construed or shall construe it to provide for the former alone and hold that the assessment against the corporation is simply a method by which it is charged with the duty of paying the taxes due from its shareholders, such interpretation is an authorized exposition of the true meaning of the law, and will be so treated and respected by courts of other jurisdictions, including the federal courts. Livingston v. Moore, 1 Pet. 469 (8 L. Ed. 751); Galpin v. Page, 18 Wall. 350 (21 L. Ed. 959) ; Williams v. Eggleston, 170 U. S. 304 (18 Sup. Ct. 617, 42 L. Ed. 1047) ; Provident Inst. v. Massachusetts, 73 U. S. 611 (18 L. Ed. 907).
This rule has been applied to the construction of a statute taxing banks and bank shares not materially unlike our own law on this subject, and a tax levied and assessed in solido against a bank given effect as a tax upon the shares of stockholders, the duty to pay which is by statute cast upon the bank. First National Bank v. Chehalis County, 166 U. S. 440 (17 Sup. Ct. 629, 41 L. Ed. 1069), See, also, First National Bank v. Commonwealth, 9 Wall. 353 (19 L. Ed. 701), where statutes 'imposing upon national banks the duty of paying, taxes levied upon the *107shares of their stockholders are approved and upheld. That this is the intent and purpose of our statute — to tax the shares of stock as such, and to secure the revenue therefrom by making it the duty of the corporation to pay them —is so clear from a careful reading of the entire act as scarcely to leave room for serious discussion. We have already so construed it, and I see no good reason for retreat from that position. Bank v. Burlington, 118 Iowa, 84.
But however this may be, I regard as impregnable the proposition that whatever meaning or effect may be given to Code, section 1322, the shares of state and savings banks are still taxable under the other provisions of the law, and if the assessor in any given case has failed to properly list them, such failure is not a discrimination against holders of national bank shares, but a mere irregularity in the exercise of his duties, which may be corrected by application to the board of equalization and by appeal therefrom, if necessary to the district court under the familiar practice which obtains in this state.
If the position of the appellant be correct that section 1322 provides for a tax upon the capital of state banks, so far from being a discrimination in their favor it is a burdensome discrimination against them, for it adds taxation of capital to taxation of shares, a thing which does not exist and can not lawfully exist with reference to national banks. That both shares and capital may be taxed, see Judy v. Beckwith, 137 Iowa, 34, and cases there cited. The precedent of Home Savings Bank v. Des Moines, supra, falls short of the case before us. The net result of that opinion is that the tax levied against the. Bes Moines Savings Bank under section 1322 was not a tax upon its shares of stock, but a tax upon its capital, and that, so far as said capital was invested in bonds of the United States, it was exempt from that burden. The question whether such tax was an unlawful discrimination against national banks and their shareholders was not *108involved therein, nor is there any logical or legal neces^ sity for thus extending its application to the question here presented.
I think the judgment appealed from should be affirmed.
Evans, J. — I join in the dissent.